

	

		II

		109th CONGRESS

		2d Session

		S. 2306

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Levin (for himself,

			 Mr. DeWine, Mr.

			 Dorgan, and Mr. Bond)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the National Organ Transplant Act to clarify

		  that kidney paired donation and kidney list donation do not involve the

		  transfer of a human organ for valuable consideration.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Living Kidney Organ Donation

			 Clarification Act.

		2.Amendment to the

			 National Organ Transplant ActSection 301(a) of the National Organ

			 Transplant Act (42 U.S.C. 274e(a)) is amended by adding at the end the

			 following: For purposes of this section, kidney paired donation and

			 kidney list donation shall not be considered to involve the transfer of a human

			 organ for valuable consideration..

		

